Name: Council Decision 2012/686/CFSP of 6Ã November 2012 amending Decision 2012/333/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: international affairs;  politics and public safety
 Date Published: 2012-11-07

 7.11.2012 EN Official Journal of the European Union L 307/80 COUNCIL DECISION 2012/686/CFSP of 6 November 2012 amending Decision 2012/333/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (1). (2) On 25 June 2012, the Council adopted Decision 2012/333/CFSP (2). (3) The Council has determined that there are no longer grounds for keeping one person on the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (4) The list of the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The person listed in Annex to this Decision shall be removed from the list of persons, groups and entities set out in the Annex to Decision 2012/333/CFSP. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 6 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 344, 28.12.2001, p. 93. (2) OJ L 165, 26.6.2012, p. 72. ANNEX PERSON REFERRED TO IN ARTICLE 1 WALTERS, Jason Theodore James